Exhibit 10.2

SECOND AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL

SINGLE-TENANT LEASE- NET

This SECOND AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-LESSEE LEASE- NET
(“Amendment”) is entered into this 18th day of September, 2008, by and between
CALIFORNIA DEVELOPMENT, INC., a California corporation (“Lessor”), and CERUS
CORPORATION, a Delaware corporation (“Lessee”). All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Lease.

RECITALS

A. Lessor and Lessee are parties to that certain Standard Industrial/Commercial
Single Lessee Lease - Net, dated October 12, 2001, as amended by (i) that
certain Rider to A.I.R.E.A. Standard Industrial/Commercial Single Lessee Lease -
Net, dated September 15, 2001 (“Rider”), (ii) that certain Amendment to Standard
Industrial/Commercial Single-Lessee Lease – Net dated as of April 10, 2002
(“Expansion Amendment”); (iii) that certain letter agreement dated June 14,
2006; and (iv) that certain letter agreement dated July 3, 2007 (collectively,
the “Lease”) whereby Lessee is leasing from Lessor approximately 31,808 rentable
square feet of space (the “Premises”) located in that certain building located
at 2550 Stanwell Drive, Concord, California (the “Building”).

B. Lessor and Lessee desire to amend the Lease as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Lessor and Lessee agree that the Lease is amended as
follows:

1. Recitals. The above-referenced Recitals are incorporated herein by reference.

2. Extension of Term. The Expiration Date of the Term of the Lease is hereby
extended to November 11, 2013 and the period from November 12, 2008 through
November 11, 2013 is referred to herein as the “First Five-Year Extension Term”.

3. Base Rent for the First Five-Year Extension Term. Commencing on November 12,
2008, Base Rent for the First Five-Year Extension Term shall be as follows:

 

Period

   Base Rent Per
Month    Base Rent Per
Rentable Square Foot

November 12, 2008 – November 11, 2009

   $ 33,080.32    $ 1.04

November 12, 2009 – November 11, 2010

   $ 34,034.56    $ 1.07

November 12, 2010 – November 11, 2011

   $ 34,988.80    $ 1.10

November 12, 2011 – November 11, 2012

   $ 36,261.12    $ 1.14

November 12, 2012 – November 11, 2013

   $ 37,215.36    $ 1.17

 

1



--------------------------------------------------------------------------------

4. One-Year Extension Options.

a. Paragraph (a) of Insert 50 of the Rider is hereby deleted.

b. Grant and Exercise. Lessee shall have (5) consecutive options to extend the
Term of the Lease (each, a “One-Year Extension Option”), each for one
(1) additional year (each, a “One-Year Extension Term”), upon all the same terms
and conditions of the Lease, excepting only that Base Rent shall be increased as
provided below. Lessee shall exercise a One-Year Extension Option, if at all, by
giving notice of such exercise to Lessor not less than six (6) months prior to
the expiration of the First Five-Year Extension Term or the One-Year Term then
in effect.

c. Base Rent for One-Year Extension Terms. Each One-Year Extension Term shall be
deemed to be an “Extended Term” as such term is defined in Paragraph (b) of
Insert 50 of the Rider, and the Base Rent for each One-Year Extension Term shall
be increased according to the CPI Index adjustment procedure in Paragraph (b) of
Insert 50 of the Rider.

5. Ten-Year Extension Option.

a. Grant. Lessee shall have the option (“Ten-Year Extension Option”), at anytime
during the First Five-Year Extension Term or during any One-Year Extension Term,
to extend the Term of the Lease for an additional ten (10) years (“Ten-Year
Extension Term”) upon all the same terms and conditions of the Lease, excepting
only that:

(i) at the time of Lessee’s exercise of the Ten-Year Extension Option, Lessee
shall not be in default beyond any applicable cure period under the Lease;

(ii) any remaining portion of the First Five-Year Extension Term shall
automatically be deemed terminated as of the effective date of the Lessee’s
exercise of the Ten-Year Extension Option;

(iii) any remaining One-Year Extension Options shall automatically be deemed
terminated;

(iv) Base Rent shall be determined as provided below; and

(v) Lessor shall provide tenant improvement allowances to Lessee as provided
below.

b. Exercise of Option. Lessee shall exercise the Ten-Year Extension Option, if
at all, by giving notice of such exercise to Lessor not less than six (6) months
prior to the expiration of the First Five-Year Extension Term or the One-Year
Term then in effect.

c. Base Rent for the Ten-Year Extension Term.

(i) Base Rent for any portion of the Ten-Year Extension Term up through
November 11, 2013 shall be the same as stated in Section 3 of this Amendment.

 

2



--------------------------------------------------------------------------------

(ii) The Ten-Year Extension Term shall be deemed to be an “Extended Term” as
such term is defined in Paragraph (b) of Insert 50 of the Rider, and on
November 12 of each year of the Ten Year Extension Term (commencing November 12,
2013) Base Rent shall be increased according to the CPI Index adjustment
procedure in Paragraph (b) of Insert 50 of the Rider.

d. Ten-Year Extension Term Allowances. Lessor hereby acknowledges and agrees
that a material portion of the consideration for Lessee’s agreement to enter
into this Amendment is Lessee’s ability to enhance the Building during the
Ten-Year Extension Term with various Alterations (as such term is defined in the
Lease), and Lessor’s agreement to provide tenant improvement allowances as set
forth below. When requesting Lessor’s consent to Alterations, Lessee shall
include with such request Lessee’s reasonable estimate of the costs and expenses
of installing such Alterations (“Estimated Cost of Alterations”). Lessor shall
review and approve any plans, specifications or drawings submitted by Lessee to
Lessor for approval with respect to the Alterations within five (5) days of
receipt of the same, and if Lessor fails to either approve or reasonably
disapprove the same within such five (5) day period, then the same shall be
deemed approved. If Lessor reasonably disapproves of any aspect of Lessee’s
plans and specifications for the Alterations, Lessor shall specify the reasons
for disapproval in Lessor’s notice of disapproval. Lessor agrees that any
disapproval shall be deemed unreasonable unless Lessor provides with its notice
of disapproval demonstrable evidence that a decline in value in the Project
would result from the proposed Alterations. Notwithstanding any other provision
of the Lease to the contrary, if Lessor continues to fail to approve the plans
and specifications for the Alterations for a period of forty-five (45) days
after the initial submission of the same to Lessor, then Lessee shall have the
right at any time thereafter to terminate the Lease by providing written notice
thereof to Lessor, and upon receipt of such notice the Lease shall terminate,
and Lessor shall promptly thereafter return all sums previously paid or
deposited by Lessee to Lessor. Following approval of the plans and
specifications for the Alterations, Lessor shall pay to Lessee an Unamortized
Allowance (as defined below) as provided in subparagraph 5d(i) below and shall
pay an Additional Allowance (as defined below) as provided in subparagraph
5d(ii) below. Upon substantial completion of the Alterations, Lessee shall give
notice to Lessor specifying the date of such substantial completion (“Notice of
Completion”) and as soon as reasonably practical shall provide to Lessor
reasonable evidence of the actual costs and expenses incurred by Lessee in
completing the Alterations (“Actual Cost of Alterations”). In no event shall
Lessor have any responsibility for any portion of the Actual Cost of Alterations
in excess of the sum of the Unamortized Allowance and the Additional Allowance
(“Excess TI Costs”). Lessee shall be solely responsible for paying any Excess TI
Costs.

(i) Unamortized Allowance. Lessor shall pay to Lessee a tenant improvement
allowance up to the amount of Five Hundred Forty Thousand Seven Hundred
Thirty-Six Dollars ($540,736.00) (“Unamortized Allowance”), calculated at the
rate of Seventeen Dollars ($17.00) per the 31,808 rentable square feet of space
in the Premises, toward the Estimated Cost of Alterations as follows. Not later
than the 30th day of each month during the course of construction of the
Alterations, Lessee shall submit to Lessor an application for payment (in a form
reasonably acceptable to Lessor and accompanied by such supporting documentation
as shall be reasonably requested by Lessor, each an “Application for Payment”),
of a portion of the Unamortized Allowance allocable to labor, materials and
equipment incorporated in the Premises during the period indicated by the
Application for Payment. On or before the 15th day of the month following
submission of the Application for Payment, Lessor shall pay a portion of the
Unamortized Allowance equal to the amount shown on the Application for Payment,
up to a total which is the lesser of the Actual Cost of Alterations or the
Unamortized Allowance.

 

3



--------------------------------------------------------------------------------

(ii) Additional Allowance.

(1) In the event that the entire Unamortized Allowance shall have been applied
to the Estimated Cost of Alterations, upon Lessee’s request, Lessor shall pay to
Lessee an additional tenant improvement allowance toward the Estimated Cost of
Alterations (“Additional Allowance”) (calculated at the rate of Sixty Dollars
($60) per the 17,008 square feet of Expansion Space as defined in the Expansion
Amendment) in an amount up to the lesser of: (a) One Million Twenty Thousand
Four Hundred Eighty Dollars ($1,020,480.00); or (b) the Total Cost of
Alterations less the amount of the Unamortized Allowance. Not later than the
30th day of each month during the course of construction of the Alterations,
Lessee shall submit an Application for Payment of a portion of the Additional
Allowance allocable to labor, materials and equipment incorporated in the
Premises during the period indicated by the Application for Payment. On or
before the 15th day of the month following submission of the Application for
Payment, Lessor shall pay a portion of the Additional Allowance equal to the
amount shown on the Application for Payment, up to a total which is the lesser
of: (a) One Million Twenty Thousand Four Hundred Eighty Dollars ($1,020,480.00);
or (b) the Total Cost of Alterations less the amount of the Unamortized
Allowance.

(2) The parties agree that beginning on the first day of the first full calendar
month following the date of the final disbursement of the Additional Allowance,
the amount of the Additional Allowance disbursed by Lessor to Lessee shall be
amortized, together with fixed interest at the Wells Fargo Bank Prime Lending
Rate in effect on the effective date of Lessee’s Notice of Completion plus two
percent (2%) per annum, in equal monthly installments over the then remaining
portion of the Ten-Year Extension Term, and shall be payable, as a part of Base
Rent.

e. Lessee’s Right to Terminate Lease.

(i) Notwithstanding any other provision of the Lease to the contrary, Lessee has
the right and option to terminate the Ten-Year Extension Term (“Early
Termination Right”), effective as of the last day of the sixtieth
(60th) consecutive month of the Ten-Year Extension Term (“Early Termination
Date”). Lessee shall exercise its Early Termination Right, if at all, by
providing not less than sixty (60) days’ prior written notice of such election
to terminate to Lessor. If Lessee exercises the Early Termination Right, then
Lessee shall pay the Lease Termination Fee (as defined below) on or before the
Early Termination Date.

(ii) The Lease Termination Fee shall be equal to the sum of (a) the unamortized
portion of the Additional Allowance as of the Early Termination Date; plus
(b) reasonable attorney’s fees and unearned brokerage commissions paid by Lessor
in connection with the early termination of the Lease.

6. Five-Year Extension Options.

a. Grant. In the event that Lessee does not exercise its Early Termination
Right, Lessee shall have the right and option to extend the Term of the Lease
(“Five-Year Options to Extend”) for two (2) additional terms of five (5) years
each (each generally referred to as a “Five-Year Extension Term”), upon all the
same terms and conditions of the Lease, excepting only that:

(i) upon Lessee’s exercise of any Five-Year Option to Extend, Lessee shall not
be in default beyond any applicable cure period under the Lease; and

 

4



--------------------------------------------------------------------------------

(ii) Base Rent shall be the Fair Market Rent for each year of the applicable
Five-Year Extension Term, as determined below;

b. Exercise of Option. Lessee shall exercise each Five-Year Option to Extend, if
at all, by giving notice of such exercise to Lessor not less than six (6) months
prior to the expiration of the Ten-Year Extension Term or the then applicable
Five-Year Extension Term.

c. Determination of Base Rent for a Five-Year Extension Term.

(i) Base Rent for each year of a Five-Year Extension Term shall equal Fair
Market Rent as defined herein. “Fair Market Rent” shall be the fair market
rental rate for each year of a Five-Year Extension Term based on the terms of
comparable lease transactions for comparable developed
office/warehouse/laboratory space in the Stanwell Drive, Concord, California
area, all based on the best information available at the time of determination
of Fair Market Rent. For a period of thirty (30) days following Lessee’s notice
of exercise of the Five-Year Extension Option, Lessor and Lessee shall endeavor
in good faith to agree upon Fair Market Rent for each year of such Five-Year
Extension Term. If Lessor and Lessee are unable to agree upon Fair Market Rent
within such thirty (30) day period, then each shall appoint, by written notice
delivered to the other prior within five (5) days after the expiration of such
thirty (30) day period, a real estate broker who has not less than five
(5) recent years of significant experience appraising rental rates for
commercial real property in the Concord area to participate in the determination
of Fair Market Rent. If either Lessor or Lessee fails to timely appoint a
qualified broker as provided above (a “Non-Appointing Party”), and such failure
continues for fifteen (15) days after the party which has appointed a broker
(the “Appointing Party”) gives notice to the Non-Appointing Party of such
appointment and makes demand for the appointment of a qualified broker by the
Non-Appointing Party, then the determination of Fair Market Rent shall be made
solely by the broker selected by the Appointing Party, and such determination of
Fair Market Rent by such broker shall be binding upon both Lessor and Lessee.
The appointed brokers shall work together and share information in their efforts
to determine and agree upon Fair Market Rent. Fair Market Rent shall be
determined by the brokers as provided below.

(ii) Lessor and Lessee shall each state in writing their respective opinions of
Fair Market Rent, including whatever support for such opinions they wish to have
considered by the brokers. The parties shall arrange for simultaneous exchange
of such written opinions (collectively, the “Parties’ Opinions of FMR”) and for
presentation of such additional evidence, rebuttals, or other matters as the
parties may wish to present and the brokers may elect to hear or otherwise
receive. The role of the two appointed brokers shall be to select from the two
Parties’ Opinions of FMR the one which is closest to the actual Fair Market Rent
for each year of the Five-Year Extension Term in the opinion of the brokers. The
brokers shall have no power to adopt a compromise or “middle ground” between the
Parties’ Opinions of FMR. If the brokers do not agree upon the determination of
Fair Market Rent by the date that is sixty (60) days following Lessee’s notice
of exercise of the Five-Year Extension Option, then the two appointed brokers
shall appoint a third broker with similar qualifications and no prior
relationship with either party (the “Third Broker”) no later than the date that
is seventy-five (75) days following Lessee’s notice of exercise of the Five-Year
Extension Option. No later than the date that is ninety (90) days following
Lessee’s notice of exercise of the Five-Year Extension Option, the Third Broker
shall determine the Fair Market Rate for each year of the Five-Year Extension
Term by choosing one of the Parties’ Opinions of FMR. The role of Third Broker
shall be to select from the two Parties’ Opinions of FMR the one which is
closest to the Third’s Broker’s opinion of actual Fair Market Rent for each year
of the Five-Year Extension Term. The Third Broker shall have no power to adopt a
compromise or “middle ground” between the Parties’ Opinions of FMR. The Third
Broker’s determination of the Fair Market Rent shall be binding upon both Lessor
and Lessee as the Fair Market Rent for each year of the Five-Year Term.

 

5



--------------------------------------------------------------------------------

(iii) Each party shall pay the fees, costs and expenses for its respective
broker, and shall each pay one-half (50%) of the fees, costs and expenses for
the Third Broker, if appointed.

7. Right to Expand Expired. Insert 51 (Right to Expand) to the Rider is no
longer of any force or effect.

8. Brokerage Fees. Pursuant to a separate written agreement, Lessor shall pay to
Colliers International one or more brokerage commissions with regard to each
option to extend exercised by Lessee.

9. Miscellaneous.

a. This Amendment may be executed in counterparts, each of which shall
constitute an original, and all of which, together, shall constitute one
document.

b. Submission of this instrument for examination or signature does not
constitute a reservation of or option to lease, and it is not effective as an
amendment to lease or otherwise until execution by and delivery to both Lessor
and Lessee, and execution and delivery hereof.

c. Each party hereby represents and warrants that the individual signing on its
behalf has the capacity and full power and authority to bind Lessee or Lessor
(as applicable) to the terms hereof.

d. Except as specifically amended by this Amendment, all other terms and
conditions of the Lease shall remain unmodified and in full force and effect.

e. This Amendment and the Lease set forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements.

f. In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
first date set forth hereinabove.

 

Lessor:     Lessee: CALIFORNIA DEVELOPMENT, INC.     CERUS CORPORATION By:
Donald J. Bruzzone, President       By:    /s/ Donald J. Bruzzone     By:    /s/
William J. Dawson Dated: 9/18/08     Dated: 9/18/08

 

6